per curiam:
El 13 de diciembre de 2000, la Directora de la Oficina de Inspección de Notarías (Directora de ODIN) presentó ante nos un informe con relación al caso de autos, mediante el cual reiteró los señalamientos esenciales que había formulado en un informe anterior, fechado 29 de diciembre de 1999.
Conforme al informe más reciente, los Protocolos del no-tario Rafael A. Oliveras relativos a los seis (6) años que abarcan dicho informe, de 1991 a 1996, estuvieron plaga-dos de deficiencias notariales, algunas de las cuales aún subsisten y no pueden corregirse. Se señaló, además, en dicho informe, que se cometieron faltas aun en el proceso de corrección de las deficiencias referidas.
Con arreglo a su examen de los Protocolos en cuestión, la Directora de ODIN concluyó lo siguiente:
Primero, que la práctica notarial del Lie. Rafael Olive-ras a través de los años había sido “descuidada en extremo, desprovista de la diligencia que exige la investidura notarial”.
Segundo, que el notario Oliveras había cometido “faltas graves que implican la anulabilidad de instrumentos pú-blicos”, y que había demostrado “un desconocimiento de nociones básicas de la ley notarial”.
Luego de tres prórrogas, el notario Oliveras al fin com-pareció ante nos, aunque tardíamente, para reaccionar al referido informe de la Directora de ODIN. En su escrito, el notario Oliveras aduce que la mayoría de las deficiencias *189notariales señaladas por la Directora de ODIN en su in-forme son “unas que pudiesen catalogarse como menos graves”, que incluyen errores tales como faltas de notas al margen, falta de una firma del notario, falta de una con-trareferencia, y la expresión de un dato equivocado, los cuales supuestamente fueron subsanados posteriormente en su totalidad.
El notario Oliveras aduce, además, que cuatro (4) de las deficiencias notariales señaladas por la Directora de ODIN constituyen “errores que podrían calificarse como mayo-res”, tales como la omisión de las iniciales de los otorgan-tes, la omisión de las iniciales de unos testigos, y la expre-sión falsa sobre la hora de otorgamiento de una escritura. Sobre estos “errores mayores”, algunos insubsanables, el notario Oliveras alega que ocurrieron por la presión de tra-bajo que tenía y por determinados problemas personales que el notario sufrió.
Finalmente, en su escrito ante nos, el notario Oliveras solicita nuestra indulgencia y benevolencia, y nos pide que si la situación de autos amerita alguna sanción, “que la misma sea de carácter mínimo”.
HH
Es menester señalar que no es la de autos la primera vez que este Tribunal atiende querellas sobre la conducta notarial del Lie. Rafael A. Oliveras. Así, pues, el 14 de sep-tiembre de 1989, frente a otro informe del Director de ODIN en el cual se indicaba que se habían subsanado la mayoría pero no todas las deficiencias de los Protocolos de los años 1985,1986 y 1987, apercibimos al notario Oliveras que en el futuro debía dar estricto cumplimiento a las dis-posiciones de la Ley Notarial de Puerto Rico.
Asimismo, mediante Resoluciones de 19 de junio de 1986, de 4 de junio de 1993 y de 23 de agosto de 1996, le impusimos al notario Oliveras sanciones de $50, $100 y *190$150, respectivamente, por distintos incumplimientos con sus deberes notariales.
Finalmente, en varios años el notario Oliveras ha tenido al descubierto el pago de su fianza notarial, por lo que ha sido objeto de las acciones correspondientes de parte del Colegio de Abogados de Puerto Rico.
II
No son satisfactorias ni adecuadas las razones alegadas por el Lie. Rafael A. Oliveras para justificar su reiterado incumplimiento con los deberes notariales. Como él mismo acepta, algunas de las deficiencias de su obra notarial que aquí nos concierne constituyen faltas graves que no pueden excusarse con alegaciones sobre “presiones de trabajo” o de problemas personales. Como hemos señalado antes, la im-portante función pública del notario exige que éste acate fiel e inteligentemente los requisitos y las formalidades que le impone la Ley y el Reglamento Notarial. Sucn. Santos v. Registrador, 108 D.P.R. 831 (1979). Los fundamenta-les deberes notariales no pueden incumplirse por excusas como las que ha presentado el notario Oliveras aquí, sobre todo después de haber sido apercibido antes de su respon-sabilidad de observar dichos deberes rigurosamente. Por ello, amerita ser disciplinado por las faltas cometidas en cuestión.
III
Por los fundamentos expuestos, se ordena la suspensión inmediata del Lie. Rafael A. Oliveras López de Victoria del ejercicio de la notaría por el término de un (1) año y hasta que este Tribunal otra cosa disponga.
El Alguacil de este Tribunal deberá incautarse de la obra y del sello notarial del abogado suspendido, y debe *191entregar la misma a la Directora de ODIN para la corres-pondiente investigación e informe.
El Tribunal, además, le impone al Lie. Rafael A. Olive-ras López de Victoria el deber de notificar a todos sus clien-tes de su presente inhabilidad como notario y le ordena devolver cualesquiera honorarios recibidos por trabajos no realizados. Deberá certificarnos en treinta (30) días, conta-dos a partir de la notificación de esta sentencia, el cumpli-miento de estos deberes.

Se dictará sentencia de conformidad.